PER CURIAM.
This is an appeal by the plaintiff below, First National Bank of Melbourne, a national banking corporation, from a final judgment in which the lower court decreed a recovery against the defendant, Howard Berg, Jr., who was joined as a defendant with his wife, Joline Berg. No recovery was granted against Joline Berg and the appellant assigned as error the fact that the judge’s order did not decree a judgment against Joline Berg.
From our examination of the record in this case, we note that the final judgment herein was filed on the 28th day of May, 1962, and that the notice of appeal was filed July 30, 1962 and recorded in the Public Records of Brevard County, Florida.
We find nothing in the record, such as a petition for rehearing, that would have tolled the requirements that the appeal be taken within 60 days.
We must, therefore, dismiss this appeal.
ALLEN, Acting Chief Judge, and SMITH, J., and WHITE, JOS, S., Associate Judge, concur.